

117 SRES 225 IS: Expressing the sense of the Senate regarding the value of Palestinian and Israeli lives and urging an immediate cease-fire and diplomatic efforts to resolve the Israeli-Palestinian conflict.
U.S. Senate
2021-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 225IN THE SENATE OF THE UNITED STATESMay 19, 2021Mr. Sanders (for himself, Ms. Warren, Mr. Van Hollen, Mr. Kaine, Mr. Carper, Mr. Heinrich, Mr. Murphy, Mr. Merkley, Mr. Markey, Mr. Ossoff, and Mr. Leahy) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONExpressing the sense of the Senate regarding the value of Palestinian and Israeli lives and urging an immediate cease-fire and diplomatic efforts to resolve the Israeli-Palestinian conflict.Whereas every Palestinian life matters; andWhereas every Israeli life matters:Now, therefore, be itThat the Senate—(1)urges an immediate cease-fire to prevent—(A)any further loss of life; and (B)further escalation of conflict in Israel and the Palestinian territories; and(2)supports diplomatic efforts—(A)to resolve the Israeli-Palestinian conflict;(B)to uphold international law; and (C)to protect the human rights of Israelis and Palestinians. 